—Appeal unanimously dismissed without costs. Memorandum: The challenge of petitioner to the preliminary parole revocation hearing was rendered moot by the 1997 determination to revoke his parole following the final parole revocation hearing (see, People ex rel. McIver v Murray, 275 AD2d 1009; People ex rel. McCummings v DeAngelo, 259 AD2d 794, lv denied 93 NY2d 810; People ex rel. Chavis v McCoy, 236 AD2d 892). The challenges to the 1997 determination and the March 1998 determination denying petitioner release to parole supervision were rendered moot by the March 2000 determination denying petitioner release to parole supervision and directing that he be held for 24 months (see, People ex rel. Southard v New York State Div. of Parole, 193 AD2d 991). The appeal must therefore be dismissed. (Appeal from Judgment of Supreme Court, Jefferson County, Gilbert, J. — Habeas Corpus.) Present — Pigott, Jr., P. J., Green, Pine, Balio and Lawton, JJ.